DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive as to Claim 1. However, after full consideration the arguments are persuasive as they pertain to Claim 7. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as to Claim 7  is made in view of Anderson (US 7,172,333).

	Applicant amended Claims 1-9 to provide further clarity to the limitations of the claims. Applicant also amended the specification to address previous Office informality concern. Examiner withdraws objection to the specification.

	1) Applicant argues:
	Manda (US 2007/0269550) is directed towards a ring-type non-return valve wherein the check-ring- 112 is translatable between a forward retainer – 100 (including two half-shells, each having channels therein) and a rear retainer – 108 such that when the check-ring – 112 abuts the rear retainer – 108, melt is prevented from backflowing towards the screw. Schimmel (US 2004/0013763) discloses a modified ball-type non-return valve positioned in a head portion – 2 thereof that prevents backflow.
	One of skill in the art would not modify Manda in the proposed manner to prevent backflow as set forth in the Office action. Indeed, Manda’s valve 100 is specifically designed to already achieve this function. Thus, there is no motivation to combine these two cited references. 
	As set forth in the MPEP, the mere fact that references can be combined or modified does not render the resultant combination obvious. See MPEP §2143.01. Rather, there must be some articulated reasoning with some rational underpinning to support a legal conclusion of obviousness. See MPEP §2141. Further, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art. See MPEP §2142.
	Consequently, the legal conclusion set forth in the Office action based on "preventing backflow" as the motivation to combine the references is unsupported based on the facts gleaned from the prior art (Remarks/Arguments 02/10/2022 pp. 5-7).
 	Examiner answers:
	In response to applicant's argument that one with ordinary skill in the art would not combine the apparatus of Manda with its two half-shells with one or more channels for melt to flow through into the space in front of the screw with the apparatus of Schimmel with its ball and pin backflow prevention device the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In this case, Manda meets the limitation of a non-return valve for a screw with its two half-shells with one or more channels for melt to flow through into the space in front of an injection screw, which would be well-known to someone with ordinary skill in the art and, moreover since the primary reference, Manda, provides for the prevention of backflow (paragraph [0032]) and thus would be obvious for one with ordinary skill in the art, a redundancy or a substitution with the ball and pin mechanism of Schimmel would be obvious to this person (See further detailed discussion regarding the Claim 1 rejection below). 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In this case, Examiner maintains that the 103 rejection is based on the scope of the limitations provided by Claim 1 as indicated by the answer above. 

	2) Applicant argues:
	If the construction of Manda's valve was modified such that each of the channels in the forward retainer is of the ball-type non-return valve, then Manda's valve as a whole would include two complete non-return valves. That is, there would be a first fully operational non-return valve of the ball-type at the front end of the screw, which is mentioned in Schimmel as exhibiting disadvantages (noted above). 
	Further, there would be a second fully operational non-return valve of the ring-type  located at the rear side of the first non-return valve. Accordingly, the proposed modification not only addresses a problem that does not exist in Manda, but increases part-count and complexity to the overall design (Remarks/Arguments 02/10/2022 pp. 7-8).
	Examiner answers:
	As stated above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  
	In this case, whether the backflow prevention device could actually be bodily incorporated into the device of  Manda is not the issue here.  It is whether the combined teachings meet the specific limitations of Claim 1 of a non-return valve for a screw with its two half-shells with one or more channels for melt to flow through into the space in front of an injection screw, which would be well-known to someone with ordinary skill in the art and that this feature would be obvious to combine with a backflow prevention device for an injection screw, as disclosed by Schimmel. 

	3) Applicant argues:
	Schimmel explicitly discloses that a gap – 18 is required between an outer diameter of the head portion – 2 (i.e., where the ball is located) and the inner wall of the plasticizing cylinder – 17. 
	Modifying Manda to include such a gap would require a substantial reconstruction and redesign of the elements shown in Manda as well as a change in the basic principle under which Manda's valve was designed to operate. Such a modification is not sufficient to render the claims prima facie obvious. See MPEP 2143.01. Indeed, there is no motivation to modify Manda's valve – 100 in such a way that the disadvantages of a ball-type non­return valve having no gap with the inner wall of the plasticizing cylinder would be realized (e.g., see Manda, [0008]). (Remarks/Arguments 02/10/2022 p 8).
	Examiner answers:
	One with ordinary skill in the art could reason as to the simple substitution of one known element for another to obtain predictable results. MPEP  § 2143 I.B.
	Moreover, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). MPEP § 2144.06 II. (See further detailed discussion regarding the Claim 1 rejection below).
	 
	Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "...the anti-rotation means is embodied in the form of one or more keys..." in Claim 9.
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda (US 2007/0269550) in view of Schimmel (US 2004/0013763).
Regarding Claim 1, Manda discloses a nonreturn valve for a screw of a plasticising unit of an injection-moulding machine (Figs. 1A, 1B paragraphs [0019] [0023] valve – 100 injection screw – 102 includes a knockdown retainer – 110), comprising two half-shells (Figs. 1A, 1B, 1C paragraph [0020] knockdown pieces – 110A, 110B), which can be arranged in a portion of the screw with reduced screw diameter (Fig. 1C paragraph [0024] stem – 106 extends from the screw – 102 …the retainer – 110 and the stem – 106 are joined by a knockdown joint – 117), wherein in each of the half-shells one or more channels are provided for melt to flow through from the screw (Figs. 1A, 4 paragraphs [0021] [0044]…melt passage – 122 …passageway – 122, 222, 322….), into the space in front of the screw (paragraph [0023] …move a molding material through the valve into an accumulation zone, which is positioned ahead of the valve…) wherein the channels lie substantially parallel to a longitudinal axis of the nonreturn valve or respectively to the longitudinal axis of the screw (Figs. 1D, 4, paragraph [0044] passageway – 122). 
However, Manda does not disclose that the channels are each provided with a ball and pin.
Schimmel discloses within the field of injection molding (abstract) a backflow prevention device for a plasticizing and injection screw axially movable in a plasticizing cylinder of an injection molding machine …and formed with a channel for passage of plastic melt by the screw to an anterior screw space, whereby a check valve is disposed in the channel (abstract) wherein
 in the channel there is provided a ball and following the ball, as seen in a direction of flow of the melt, a pin, wherein the pin is arranged substantially transversely to the direction of flow of the melt (Figs. 1-4 paragraph [0024] ball – 9, stay or pin – 8 which extends across the channel – 6), wherein the channel, as seen in a direction of flow of the melt have respectively a first channel portion with a channel diameter smaller than a ball diameter (Fig. 2 paragraph [0024] channel – 6 has a first section defined by a diameter – D1…second section defined by a diameter – D2, whereby …diameter – D1 is smaller than …diameter – D2), and a second channel portion with a channel diameter greater than a ball diameter, and wherein ball and pin are arranged in the second channel portion (Fig. 2 paragraph [0024] …transition zone – 7 extends between the first and second channel sections…whereby a ball – 9 is freely movable between the pin – 8 and the transition zone – 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Manda with Schimmel whereby a nonreturn valve for a screw of a plasticizing unit of an injection-moulding machine which is designed to prevent backflow as disclosed by Manda, would also include a redundant or substitution of a ball and pin backflow designed for a plasticizing and injection screw, as disclosed by Schimmel.  
One with ordinary skill in the art would see this feature as advantageous and would provide the replacement or addition of this backflow prevention device feature in each of the one or more channels of Manda, because these types of devices are considered to  exhibit better response and closing behavior than ring-type backflow prevention devices (paragraph [0008]) 

Regarding Claim 2, the combination of Manda and Schimmel disclose all the limitations of Claim 1 and Schimmel further discloses that a conically configured transition is provided from the first channel portion to the second channel portion (Fig. 2 paragraph [0024] …transition zone – 7 extends between the first and second channel sections – from Fig. 2 appears conical or tapered).

Regarding Claim 3, the combination of Manda and Schimmel disclose all the limitations of Claim 1 and Schimmel further discloses that the pin has a cylindrical cross-section or respectively is configured as a cylinder pin (Figs. 2, 4 paragraph [0024] stay or pin – 8…extends across the channel – 6, from Figs. 2 & 4 appears cylindrical in cross-section or configured as a cylinder).

Regarding Claim 4, the combination of Manda and Schimmel disclose all the limitations of Claim 1 and Manda further discloses that the half-shells are configured in such a way that an external diameter of the joined-together half-shells, measured parallel and perpendicularly to a separation joint therebetween is of equal size (Fig. 4 paragraph ]0044] retainers – 110C, 110D include retainer pieces (two and three respectively) that are substantially equal in size…), in such a way that in the joined-together state a separation gap width of zero results (Figs. 1A-1C paragraph [0020] retainer – 110; knockdown pieces – 110A, 110B that: (i) interleave (dovetail, connect) with each other..).

Regarding Claim 5, the combination of Manda and Schimmel disclose all the limitations of Claim 1 and Manda further discloses wherein the screw has a portion in which no screw flight is present and in which an external diameter of the screw corresponds to an internal diameter of the nonreturn valve, and wherein the two half-shells of the nonreturn valve are arranged in said portion on the screw (Figs. 1A-1C, 4 retainer – 110F paragraphs [0020] [0024] retainer – 110; knockdown pieces – 110A, 110B that: (ii) interleave (dovetail, connect) with a stem – 106…;…stem- 106 extends from the screw – 102…may also be called: a stem, a spigot, a peg, etc.… ).

Regarding Claim 6, the combination of Manda and Schimmel disclose all the limitations of Claim 5 and Manda further discloses that the nonreturn valve, as seen in the flow direction of the melt, is arranged at a front end of the screw (Fig. 1A paragraph [0021] retainer – 110 is a “forward” retainer…defines (preferably), at least in part, a melt passage – 122…).

Regarding Claim 10, the combination of Manda and Schimmel disclose all the limitations of Claim 5 and Schimmel further discloses a plasticising unit of an injection-moulding machine with a screw, able to be driven rotatably and linearly, according to Claim 5 (abstract, paragraph [0003] plasticizing cylinder for movement in an axial direction and rotates therein…).

2.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manda (US 2007/0269550) of Schimmel (US 2004/0013763) as applied to Claim 5 above, and further in view of Anderson (US 7,172,333).
Regarding Claim 7, the combination of Manda and Schimmel disclose all the limitations of Claim 5 but do not disclose that the nonreturn valve is arranged spaced apart from the front end of the screw such that in front of and also behind the valve, a screw portion is present with a screw flight. 
Anderson teaches an injection molding screw for metal injection molding (abstract) with a body comprising a first and second stage portions (Col. 1 l. 61 - Col. 2  l. 4)  with screw flights (Col. 6 ll. 47-48 & ll. 58-61) and also a ring check valve where an addition of a return valve screw tip  shown in Figs. 4- 6 controls the back flow of material (Fig. 1 Col. 15 l. 58 ring check valve – 18) 
is arranged spaced apart from a front end of the screw (Fig. 1-3 Col. 6 ll. 58-59 second stage portion – 22) in such a way that, as seen in the flow direction of the melt (Fig. 12 Col. 7 ll. 41-42; Col. 8 ll. 18-22... ring check valve – 18 includes a ring – 60...is designed to be in the first position when the upstream pressure is greater than downstream pressure  and to move to ...second position when the downstream pressure is greater than ...upstream pressure), both in front of and also behind the nonreturn valve (Figs 1-3 Col. 7 ll. 33-37 pressure retention element – 18 such as a ring check valve...is preferably positioned at or about the intermediate section – 40 between the first stage portion – 20 and a second stage portion – 22, 122, 222) a screw portion (Fig. 1-3 Col. 6 ll. 17-18 second stage portion – 22, 122, 222) is present with a screw flight (32, 33). See Fig. 2 below compared to instant case Fig. 6.
	
    PNG
    media_image1.png
    211
    701
    media_image1.png
    Greyscale


	
    PNG
    media_image2.png
    518
    1012
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manda and Schimmel to incorporate the teaching of Anderson whereby a nonreturn valve for a screw of a plasticizing unit of an injection-moulding machine with pin arranged transversely to the direction of flow of the melt, as disclosed by the combination of Manda and Schimmel,
would arrange the non-return valve spaced apart from a front end of the screw such that as seen in the flow direction, both in front and also behind the nonreturn valve a screw portion is present with a screw flight.  
This is advantageous because in this intermediate position the ring can work in such a way that in a first position, will allow the flow of material through and in a second position, will block and prevent the flow material through (Col. 7 ll. 41-47).  This causes the ring to be dependent on the forces acting upon it in such a way that it adjusts when the upstream pressure is greater than downstream pressure and adjusts when the downstream pressure is greater than the upstream pressure (Col. 8 ll. 12-23).

3.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manda (US 2007/0269550) of Schimmel (US 2004/0013763) as applied to Claim 5 above, and further in view of Biljes (US 4,377,180).
Regarding Claim 8, the combination of Manda and Schimmel disclose all the limitations of Claim 5 but do not disclose that one or more of the half shells are arranged by means of an anti-rotation means on the screw. 
Biljes discloses a non-return valve for plastic injection molding with an anti-rotation pin mounted into the valve body and extending into a keyway type notch formed into a valve insert (Fig. 2 abstract, Col.  3: l. 67; Col. 4: ll. 16-18…anti-rotation pin – 22…; …pin – 22 extends downwardly into cylindrical portion – 40 at a position closely adjacent shoulder – 42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Manda and Schimmel with Biljes whereby a nonreturn valve for a screw of a plasticizing unit of an injection-moulding machine containing a ball and pin, with pin arranged transversely to the direction of flow of the melt, as disclosed by the combination of Manda and Schimmel, would also include an anti-rotation means on the screw. 
One with ordinary skill in the art would want this added feature because this prevents the valve body seat from twisting off of the valve itself by the threaded end from the screw due to high viscous shear loads from the melt (Col. 2: l.68-Col. 3: l.10).
 
Regarding Claim 9, the combination of Manda, Schimmel and Biljes disclose all the limitations of Claim 8 and Biljes further discloses that the anti-rotation means is embodied in the form of one or more keys (abstract: …anti-rotation pin is mounted in the valve body and extends into a keyway type notch…).

Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748